Exhibit 10.1

FRANK’S INTERNATIONAL N.V.

RESTRICTED STOCK UNIT (RSU) AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) evidences an award made
as of the              day of              (the “Date of Grant”), between
FRANK’S INTERNATIONAL N.V., a limited liability company organized in the
Netherlands (the “Company”), and                      (the “Employee”).

1. The Grant. Pursuant to the FRANK’S INTERNATIONAL N.V. 2013 LONG-TERM
INCENTIVE PLAN, as the same may be amended from time to time (the “Plan”), and
subject to the conditions set forth below, the Company hereby awards to the
Employee, effective as of the Date of Grant, an award consisting of an aggregate
number of                      restricted stock units (the “Restricted Stock
Units” or “RSUs”), whereby each Restricted Stock Unit represents the right to
receive one share of the Company’s common stock, par value €0.01 per share
(“Common Stock”), plus the potential rights to Dividend Equivalents set forth in
Section 3(d) hereof, in accordance with the terms and conditions set forth
herein and in the Plan (the “Award”). To the extent any provision of this
Agreement conflicts with the expressly applicable terms of the Plan, those terms
of the Plan shall control, and if necessary, the applicable terms of this
Agreement shall be deemed amended so as to carry out the purpose and intent of
the Plan.

2. Definitions. Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan. In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:

(a) “Cause” shall have the meaning set forth in any written employment or
consulting agreement between the Company (or one of its affiliates) and the
Employee. If the Employee is not party to such an agreement that defines these
terms, then for purposes of this Agreement, “Cause” shall mean a determination
by the Company or its employing affiliate (the “Employer”) that the Employee
(i) has engaged in gross negligence, gross incompetence, or misconduct in the
performance of the Employee’s duties with respect to the Employer or any of
their affiliates; (ii) has failed without proper legal reason to perform the
Employee’s duties and responsibilities to the Employer or any of its affiliates;
(iii) has breached any material provision of this Agreement or any written
agreement or corporate policy or code of conduct established by the Employer or
any of its affiliates; (iv) has engaged in conduct that is, or could reasonably
expected to be, materially injurious to the Employer or any of its affiliates;
(v) has committed an act of theft, fraud, embezzlement, misappropriation, or
breach of a fiduciary duty to the Employer or any of its affiliates; or (vi) has
been convicted of, pleaded no contest to, or received adjudicated probation or
deferred adjudication in connection with a crime involving fraud, dishonesty, or
moral turpitude or any felony (or a crime of similar import in a foreign
jurisdiction).



--------------------------------------------------------------------------------

(b) “Disability” shall have the meaning set forth in any written employment or
consulting agreement between the Company (or one of its affiliates) and the
Employee. If the Employee is not party to such an agreement that defines these
terms, then for purposes of this Agreement, “Disability” shall mean the Employee
being unable to perform the Employee’s duties or fulfill the Employee’s
obligations under the terms of his employment by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months as determined by the Employer and certified in writing by a competent
medical physician selected by the Employer.

(c) “Forfeiture Restrictions” shall have the meaning specified in Section 3(a)
hereof.

(d) “Involuntary Termination” shall mean a termination of the Employee’s
employment by the Company or an affiliate for a reason other than for Cause.

(e) “Retirement” shall mean the Employee’s termination of employment (other than
an Involuntary Termination or a termination by the Company for Cause) that
occurs on or after the date in which the Employee reaches the age of 59 1⁄2 (or
such earlier time that may be approved by the Committee or its delegate, in its
sole discretion), provided the Employee remains in continuous employment with
the Company or one of its affiliates from the Date of Grant through
                    .

3. Restricted Stock Units. By acceptance of this Restricted Stock Unit award,
Employee agrees with respect thereto as follows:

(a) Forfeiture Restrictions. The Restricted Stock Units are restricted in that
they may not be sold, assigned, pledged, exchanged, hypothecated, or otherwise
alienated or transferred, encumbered, or disposed of, and in the event of
termination of Employee’s employment or service with the Company for any reason
other than death, Disability, or on account of an Involuntary Termination or
Retirement, Employee shall, for no consideration, forfeit to the Company all
Restricted Stock Units to the extent then subject to the Forfeiture
Restrictions. The prohibition against transfer and the obligation to forfeit and
surrender Restricted Stock Units to the Company upon termination of employment
or services as provided in this Section 3(a) are herein referred to as the
“Forfeiture Restrictions.” The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of Restricted Stock Units.

(b) Lapse of Forfeiture Restrictions (Vesting). Provided that the Employee has
been continuously employed by the Company from the Date of Grant through the
lapse date set forth in the following schedule, the Forfeiture Restrictions
shall lapse, and the Restricted Stock Units will vest, with respect to a
percentage of the Restricted Stock Units determined in accordance with the
following schedule:

 

     Percentage of Total Number        of RSUs as to Which  

Lapse (Vesting) Date

   Forfeiture Restrictions Lapse  

[TBD]

     [TBD ] 

 

-2-



--------------------------------------------------------------------------------

Notwithstanding the schedule set forth above, (i) if the Employee’s employment
with the Company is terminated by reason of death or Disability, then the
Forfeiture Restrictions shall lapse with respect to 100% of the Restricted Stock
Units effective as of the date of the Employee’s “separation from service” (as
defined under the Nonqualified Deferred Compensation Rules) , (ii) if the
Employee’s employment with the Company is terminated due to an Involuntary
Termination or the Employee’s Retirement, then the Forfeiture Restrictions shall
not lapse upon such termination of employment, but instead this Award shall
continue to remain outstanding and Employee will be treated, solely for purposes
of satisfying the requirements for a lapse of Forfeiture Restrictions under this
Section 3(b)(ii), as continuing in the employment of the Company throughout the
period during which he continuously satisfies the obligations set forth in
Exhibit A attached hereto and incorporated herein by reference as part of this
Agreement, and (iii) if a Change in Control occurs and the Employee has remained
continuously employed by the Company from the Date of Grant to the date upon
which such Change in Control occurs, then the Forfeiture Restrictions shall
lapse with respect to 100% of the Restricted Stock Units on the date upon which
such Change in Control occurs. Any Restricted Stock Units with respect to which
the Forfeiture Restrictions do not lapse in accordance with the preceding
provisions of this Section 3(b) (and any associated unvested dividend
equivalents) shall be forfeited to the Company for no consideration as of the
date of the termination of the Employee’s employment with the Company.

(c) Payments. Subject to Section 4 and Section 7 hereunder, as soon as
reasonably practicable after the lapse of the Forfeiture Restrictions with
respect to the specified number of Restricted Stock Units as provided in
Section 3(b) hereof (but in no event later than the end of the calendar year in
which the Forfeiture Restrictions so lapse), the Company shall cause to be
issued to the Employee with respect to each share of Common Stock covered by
each such Restricted Stock Unit one share of Common Stock registered in the
Employee’s name. The Company shall deliver the shares of Common Stock in
book-entry form, with such legends or restrictions thereon as the Committee may
determine to be necessary or advisable in order to comply with applicable
securities laws. The Employee shall complete and sign any documents and take any
additional action that the Company may request to enable it to deliver shares of
Common Stock on the Employee’s behalf. In the event that all or part of the
Restricted Stock Units granted pursuant to this Agreement provides for a
deferral of compensation within the meaning of the Nonqualified Deferred
Compensation Rules, it is the general intention, but not the obligation, of the
Company to design this Award to comply with the Nonqualified Deferred
Compensation Rules and such Award should be interpreted accordingly.
Notwithstanding anything to the contrary contained herein, in the event that the
Employee is a “specified employee” (as defined under the Nonqualified Deferred
Compensation Rules) when the Employee becomes entitled to a payment or
settlement under the Award which is subject to the Nonqualified Deferred
Compensation Rules on account of a “separation from service” (as defined under
the Nonqualified Deferred Compensation Rules), to the extent required by the
Code, such payment shall not occur until the date that is six months plus one
day from the date of such separation from service. Any amount that is otherwise
payable within the six-month period described herein will be aggregated and paid
in a lump sum without interest. Further, for purposes of the Nonqualified
Deferred Compensation Rules, each payment or settlement of any portion of the
Restricted Stock Units under this Agreement shall be treated as a separate
payment of compensation.

 

-3-



--------------------------------------------------------------------------------

(d) Dividend Equivalents. In the event the Company declares and pays a dividend
in respect of its outstanding shares of Common Stock and, on the record date for
such dividend, the Employee holds Restricted Stock Units granted pursuant to
this Agreement that have become vested pursuant to Section 3(b) hereof and have
not been settled in accordance with Section 3(c) hereof, the Employee shall be
entitled to receive a payment, subject to Section 4 hereof, in respect of the
number of shares of Common Stock relating to such vested Restricted Stock Units,
with such Dividend Equivalent payment being made in the amount and form that
such payment would have been made if, as of such record date, the Employee
actually held the underlying shares of Common Stock related to the portion of
the vested Restricted Stock Units that have not been settled or forfeited as of
such record date. Such Dividend Equivalent payment shall be made commensurate
with the date the Company pays such dividend in respect of its outstanding
shares of Common Stock (however, in no event shall the Dividend Equivalents be
paid later than the earlier of 30 days following, or the end of the calendar
year that includes, the date on which the Company pays such dividends to its
shareholders generally).

(e) Corporate Acts. The existence of the Restricted Stock Units shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization, or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange, or other
disposition of all or any part of its assets or business, or any other corporate
act or proceeding.

4. Withholding of Tax. To the extent that the receipt of the Restricted Stock
Units (or any dividend equivalents related thereto) or the lapse of any
Forfeiture Restrictions results in compensation income or wages to the Employee
for federal, state, or local tax purposes, the Employee shall deliver to the
Company at the time of such receipt or lapse, as the case may be, such amount of
money as the Company may require to meet its minimum obligation under applicable
tax laws or regulations, and if the Employee fails to do so (or if the Employee
instructs the Company to withhold cash or stock to meet such obligation), the
Company shall withhold from any cash or stock remuneration (including
withholding any shares of the Common Stock distributable to the Employee under
this Agreement) then or thereafter payable to the Employee any tax required to
be withheld by reason of such resulting compensation income or wages. The
Company is making no representation or warranty as to the tax consequences to
the Employee as a result of the receipt of the Restricted Stock Units, the
treatment of dividend equivalents, the lapse of any Forfeiture Restrictions, or
the forfeiture of any Restricted Stock Units pursuant to the Forfeiture
Restrictions.

5. No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle Employee to any rights of a holder of
Common Stock prior to the date that shares of Common Stock are issued to
Employee in settlement of the Award. Employee’s rights with respect to the
Restricted Stock Units shall remain forfeitable at all times prior to the date
on which rights become vested and the restrictions with respect to the
Restricted Stock Units lapse in accordance with Section 3(b).

 

-4-



--------------------------------------------------------------------------------

6. Clawback. Notwithstanding any provisions in the Agreement to the contrary,
any compensation, payments, or benefits provided hereunder (or profits realized
from the sale of the Common Stock delivered hereunder), whether in the form of
cash or otherwise, shall be subject to a clawback to the extent necessary to
comply with the requirements of any applicable law, including but not limited
to, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
section 304 of the Sarbanes Oxley Act of 2002, or any regulations promulgated
thereunder.

7. Employment Relationship. For purposes of this Agreement (except as otherwise
provided in Section 3(b)(ii) hereof), the Employee shall be considered to be in
the employment of the Company as long as the Employee remains an employee of
either the Company or a Subsidiary. Without limiting the scope of the preceding
sentence, it is specifically provided that the Employee shall be considered to
have terminated employment or service with the Company at the time of the
termination of the “Subsidiary” status of the entity or other organization that
employs or engages the Employee. Nothing in the adoption of the Plan, nor the
award of the Restricted Stock Units thereunder pursuant to this Agreement, shall
confer upon the Employee the right to continued employment by or service with
the Company or affect in any way the right of the Company to terminate such
employment or service at any time. Unless otherwise provided in a written
employment or consulting agreement or by applicable law, the Employee’s
employment by or service with the Company shall be on an at-will basis, and the
employment or service relationship may be terminated at any time by either the
Employee or the Company for any reason whatsoever, with or without cause or
notice. Any question as to whether and when there has been a termination of such
employment or service, and the cause of such termination, shall be determined by
the Committee or its delegate, and its determination shall be final.

8. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Employee, such notices or
communications shall be effectively delivered if hand delivered to the Employee
at the Employee’s principal place of employment or if sent by registered or
certified mail to the Employee at the last address the Employee has filed with
the Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.

9. Entire Agreement; Amendment. This Agreement and the documents incorporated by
reference herein replace and merge all previous agreements and discussions
relating to the same or similar subject matters between the Employee and the
Company and constitute the entire agreement between the Employee and the Company
with respect to the subject matter of this Agreement, except as otherwise
provided herein. This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any employee, officer, or
representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.

 

-5-



--------------------------------------------------------------------------------

10. Binding Effect; Survival. This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under the Employee. The provisions of Section 6 and Exhibit A shall survive the
lapse of the Forfeiture Restrictions without forfeiture.

11. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
law principles thereof, or, if applicable, the laws of the United States.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.

 

FRANK’S INTERNATIONAL N.V. By:       Name:   Title:

EMPLOYEE   Print Name:    

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

NON-COMPETITION AND NON-SOLICITATION

FOR CONTINUED VESTING FOLLOWING

RETIREMENT OR INVOLUNTARY TERMINATION OF EMPLOYMENT

1. Defined Terms; Employment Relationship; Application of Exhibit A. Capitalized
terms used in this Exhibit A that are not defined in this Exhibit A shall have
the meanings assigned to such terms in the Restricted Stock Unit Agreement to
which this Exhibit A is attached (the “RSU Agreement”). For purposes of this
Exhibit A, Employee shall be considered to be in the employment of the Company
as provided in Section 7 of the RSU Agreement. This Exhibit A shall only apply
in the event the Employee terminates employment due to an Involuntary
Termination or Retirement prior to the final lapse date set forth in
Section 3(b) of the RSU Agreement, and this Exhibit A does not relieve the
Employee from any other restrictive covenants contained in any other agreement
between the Employee and the Company and any of its affiliates.

As used in this Exhibit A, the following terms shall have the following
meanings:

(a) “Business” means the business of developing and/or providing the products
and services developed and/or provided by the Company and its affiliates at the
time of the Employee’s termination of employment, and other products and
services that are functionally equivalent to the foregoing; provided, however,
that if the Employee’s termination of employment occurs within 60 days following
the occurrence of a Change in Control, “Business” shall mean the business
described in in this Section 1(a) as in existence immediately prior to the
Change in Control.

(b) “Competing Business” means any business, individual, partnership, firm,
corporation, or other entity which engages in the Business in the Restricted
Area. In no event will the Company or any of its affiliates be deemed a
Competing Business.

(c) “Governmental Authority” means any governmental, quasi-governmental, state,
county, city, or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.

(d) “Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations, and occupational, safety, and health standards or
controls, including those arising under environmental laws) of any Governmental
Authority.

 

-8-



--------------------------------------------------------------------------------

(e) “Prohibited Period” means the period beginning on the date of the Employee’s
termination of employment from the Company and any affiliate and ending on the
last lapse date specified in the schedule provided in Section 3(b) of the RSU
Agreement (determined without regard to any accelerated vesting provision
thereof).

(f) “Restricted Area” means: Lafayette Parish, Louisiana; Harris County, Texas;
Montgomery County, Texas; and Fort Bend County, Texas; and any other
geographical area within 100 miles of any location in which the Company or its
affiliates engage in the Business as of the date of the Employee’s termination
of employment.

2. Non-Competition; Non-Solicitation. The Employee and the Company agree to the
non-competition and non-solicitation provisions of this Exhibit A in
consideration for the confidential information provided by the Company and its
affiliates to the Employee pursuant to the Employee’s employment with the
Company and its affiliates, to further protect the trade secrets and
confidential information disclosed or entrusted to the Employee or created or
developed by the Employee for the Company or its affiliates, to protect the
business goodwill of the Company and its affiliates developed through the
efforts of the Employee and the business opportunities disclosed or entrusted to
the Employee and the other legitimate business interests of the Company and its
affiliates, and as an express incentive for the Company to enter into the RSU
Agreement.

(a) Subject to the exceptions set forth in Section 2(b) below, the Employee
expressly covenants and agrees that during the Prohibited Period, the Employee
will refrain from carrying on or engaging in, directly or indirectly, any
Business in competition with the Company or its affiliates in the Restricted
Area. Accordingly, the Employee will not, directly or indirectly, own, manage,
operate, join, become an employee of, partner in, owner, or member of (or an
independent contractor to), control or participate in, be connected with or loan
money to, sell or lease equipment or property to, or otherwise be affiliated
with any Competing Business in the Restricted Area.

(b) Notwithstanding the restrictions contained in Section 2(a), the Employee or
any of Employee’s affiliates may own an aggregate of not more than 2% of the
outstanding stock of any class of any corporation that is a Competing Business,
if such stock is listed on a national securities exchange or regularly traded in
the over-the-counter market by a member of a national securities exchange,
without violating the provisions of Section 2(a), provided that neither the
Employee nor any of the Employee’s affiliates has the power, directly or
indirectly, to control or direct the management or affairs of any such
corporation and is not involved in the management of such corporation.

(c) The Employee further expressly covenants and agrees that during the
Prohibited Period, the Employee will not, and the Employee will cause the
Employee’s affiliates not, to (i) engage or employ, or solicit or contact with a
view to the engagement or employment of, any person who is an officer or
employee of the Company or any of its affiliates, or (ii) canvass, solicit,
approach, or entice away, or cause to be canvassed, solicited, approached, or
enticed away, from the Company or any of its affiliates any

 

-9-



--------------------------------------------------------------------------------

person who or which is a customer of any of such entities during the period
during which the Employee was employed by the Company or any of its affiliates.
Notwithstanding the foregoing, the restrictions of this Section 2(c) shall not
apply with respect to an officer or employee who responds to a general
solicitation that is not specifically directed at officers and employees of the
Company or any of its affiliates.

(d) Before accepting employment with any other person or entity during the
Prohibited Period, the Employee will inform such person or entity of the
restrictions contained in this Exhibit A.

3. Relief. The Employee and the Company agree and acknowledge that the
limitations as to time, geographical area, and scope of activity to be
restrained as set forth in Section 2 are reasonable and do not impose any
greater restraint than is necessary to protect the legitimate business interests
of the Company and its affiliates. The Employee and the Company also acknowledge
that money damages would not be a sufficient remedy for any breach of this
Exhibit A by the Employee, and the Company or its affiliates shall be entitled
to enforce the provisions of this Exhibit A by terminating payments then owing
to the Employee under the RSU Agreement or otherwise and to specific performance
and injunctive relief as remedies for such breach or any threatened breach. Such
remedies shall not be deemed the exclusive remedies for a breach of this Exhibit
A but shall be in addition to all remedies available at law or in equity,
including the recovery of damages from the Employee and the Employee’s agents.

4. Reasonableness; Enforcement. The Employee hereby represents that the Employee
has read and understands, and agrees to be bound by, the terms of this Exhibit
A. The Employee acknowledges that the geographic scope and duration of the
covenants contained in this Exhibit A are the result of arm’s-length bargaining
and are fair and reasonable in light of (a) the nature and wide geographic scope
of the Company’s operations of the Business, (b) the Employee’s contact with the
Company’s business in all jurisdictions in which it is conducted, which includes
the entire Restricted Area, and (c) the amount of confidential information that
the Employee is receiving in connection with the performance of the Employee’s
duties on behalf of the Company and/or its affiliates and the amount of goodwill
with which the Employee is and/or will be connected and will help build on
behalf of the Company and its affiliates. It is the desire and intent of the
parties that the provisions of this Exhibit A be enforced to the fullest extent
permitted under applicable Legal Requirements, whether now or hereafter in
effect; therefore, to the extent permitted by applicable Legal Requirements, the
Employee and the Company hereby waive any provision of applicable Legal
Requirements that would render any provision of this Exhibit A invalid or
unenforceable.

5. Reformation; Severability. The Company and the Employee agree that the
foregoing restrictions are reasonable under the circumstances and that any
breach of the covenants contained in this Exhibit A would cause irreparable
injury to the Company and its affiliates. The Employee understands that the
foregoing restrictions may limit the Employee’s ability to engage in certain
businesses anywhere in the Restricted Area during the Prohibited Period, but
acknowledges that the Employee will receive sufficient consideration from the
Company and its affiliates to justify such restriction. Further, the Employee
acknowledges that the Employee’s skills are such that the Employee can be
gainfully employed in non-competitive

 

-10-



--------------------------------------------------------------------------------

employment and that the agreement not to compete will not prevent the Employee
from earning a living. Nevertheless, if any of the aforesaid restrictions are
found by a court of competent jurisdiction to be unreasonable, or overly broad
as to geographic area or time, or otherwise unenforceable, the parties intend
for the restrictions herein set forth to be modified by the court making such
determination so as to be reasonable and enforceable and, as so modified, to be
fully enforced. If, due to applicable law, a court is not permitted to modify a
restriction within this Exhibit A that it deems overly broad, then the court
shall have the power to, and shall, sever such overly broad restriction (or any
portion thereof) so that the restrictions after such severance are enforceable
and shall be fully enforced. By agreeing to this contractual modification
prospectively at this time, the Company and the Employee intend to make this
Exhibit A enforceable under the law or laws of all applicable states and other
jurisdictions so that the entire agreement not to compete and this Agreement as
prospectively modified shall remain in full force and effect and shall not be
rendered void or illegal. Such modification shall not affect the payments made
to the Employee under the RSU Agreement.

6. Attorneys’ Fees. In the event that it is necessary for either party to employ
the services of an attorney in the course of litigation or arbitration regarding
a breach or alleged breach of this Exhibit A, the prevailing party in such
litigation or arbitration (as determined by the court or arbitrator, as
applicable), shall be entitled to recover all reasonable attorneys’ fees, costs,
and expenses incurred in connection therewith.

 

-11-